                      Case 2:18-cv-00299-JCM-EJY Document 82 Filed 04/09/21 Page 1 of 1



                 1
                 2
                 3
                 4                             UNITED STATES DISTRICT COURT
                 5                                    DISTRICT OF NEVADA
                 6                                                ***
                 7    AMES CONSTRUCTION, INC.,                           Case No. 2:18-CV-299 JCM (EJY)
                 8                                       Plaintiff(s),                   ORDER
                 9          v.
               10     CLARK COUNTY, et al.,
               11                                     Defendant(s).
               12
               13           Presently before the court is the matter of Ames Construction, Inc. v. Clark County, et
               14     al., case number 2:18-cv-00299-JCM-EJY.
               15           Trial in this case is set for April 19, 2021. (ECF No. 80). The parties have informed
               16     the court of an impending settlement agreement and stipulated dismissal. For this reason,
               17     calendar call is RESCHEDULED to August 18, 2021 at 1:30 pm and trial is
               18     RESCHEDULED to August 23, 2021 at 9:00 am.
               19           IT IS SO ORDERED.
               20           DATED April 9, 2021.
               21
                                                                 __________________________________________
               22                                                UNITED STATES DISTRICT JUDGE

               23
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
